UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6404


CHRISTOPHER LANE,

                       Petitioner – Appellant,

          v.

WAYNE MCCABE,

                       Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:12-cv-00912-RBH)


Submitted:   May 23, 2013                        Decided:   May 29, 2013


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher Lane, Appellant Pro Se. Alphonso Simon, Jr.,
Assistant  Attorney General, Donald  John  Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher Lane seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The   district     court    referred      this    case    to    a    magistrate           judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2012).

The   magistrate     judge       recommended      that    relief         be    denied          and

advised    Lane    that    failure    to   file    timely       objections           to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely       filing    of     specific          objections            to     a

magistrate       judge’s    recommendation         is    necessary            to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned      of     the        consequences               of

noncompliance.       Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                   Lane

has waived appellate review by failing to file objections after

receiving proper notice.            Accordingly, we deny a certificate of

appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented         in   the       materials

before    this    court    and    argument      would    not    aid      the       decisional

process.



                                                                                    DISMISSED

                                           2